ORDER
PER CURIAM.
Movant appeals from the judgment entered denying his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. We have reviewed the briefs and the record on appeal and find the motion court’s judgment is not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, prepared a memorandum opinion setting forth the reasons for our decision for the *250use of the parties only. We affirm the judgment pursuant to Rule 84.16(b).